Exhibit 10.2

Execution Copy

FIFTH AMENDMENT TO

LOAN, GUARANTY AND SECURITY AGREEMENT

This FIFTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this “Amendment”)
is dated as of July 22, 2015, and is entered into by and among TURTLE BEACH
CORPORATION, a Nevada corporation, formerly known as Parametric Sound
Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parametric, individually “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually
“Borrower” and individually and collectively, “Borrowers”), PSC LICENSING CORP.,
a California corporation (“PSC”), VTB HOLDINGS, INC., a Delaware corporation
(“VTB”; and together with PSC, individually a “US Guarantor” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually a “UK Guarantor” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually a “Guarantor,” and individually and collectively, “Guarantors”);
the financial institutions party hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as collateral agent
and security trustee for Lenders (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

WHEREAS, the Borrowers, the Guarantors, the Agent, and the Lenders have entered
into that certain Loan, Guaranty and Security Agreement (as amended, restated,
or otherwise modified from time to time, the “Loan Agreement”), dated as of
March 31, 2014, providing for a revolving credit facility and other financial
accommodations;

WHEREAS, the Borrowers, the Guarantors, and CRYSTAL FINANCIAL LLC in its
capacity as agent under the Term Loan Documents (“Term Agent”) have entered into
that certain Term Loan, Guaranty and Security Agreement (as amended, restated,
or otherwise modified from time to time, the “Term Loan Agreement”), dated as of
July 22, 2015, providing for a term loan facility; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
enter into certain amendments to the Loan Agreement,

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

2.01. The Loan Agreement is hereby amended by adding the definitions of “Cure
Availability Block”, “Cure Amount”, “Cure Expiration Date”, “Cure Month”, “Cure
Net Proceeds”, “Cure Notice Date”, “Disqualified Equity Interests”, “Headset
Division”, “Hypersound Division”, “Intellectual Property

 

1



--------------------------------------------------------------------------------

Licenses”, “Revolver Cure Net Proceeds”, “Simultaneous Equity Cure”, “Specified
Financial Covenant”, “Term Agent”, “Term Loan Agreement”, “Term Loan Borrowing
Base Certificate”, “Term Loan Cure Net Proceeds”, “Term Loan Closing Date”,
“Term Loan Debt”, “Term Loan Documents”, “Term Loan Lenders”, “Term Loan
Obligations”, “UK Term Loan Deficiency Reserve”, “US Term Loan Deficiency
Reserve”, as set forth in Section 1.1 of the conformed Loan Agreement attached
as Exhibit A hereto.

2.02. The Loan Agreement is hereby amended by deleting the definitions of
“Availability Block”, “FILO Loan Rate”, “FILO Period”, “Liquidity Event”,
“Second Lien Agent”, “Second Lien Loan”, “UK FILO Amount”, “UK FILO Loan”, “US
FILO Amount”, “US FILO Loan” and “US Temporary Advance Loan”, as set forth in
Section 1.1 of the conformed Loan Agreement attached as Exhibit A hereto.

2.03. The Loan Agreement is hereby amended by deleting the definitions of
“Change of Control”, “Covenant Trigger Period”, “EBITDA”, “Equity Interest”,
“Fixed Charges”, “Foreign Subsidiary”, “Intercreditor Agreement”, “Net
Proceeds”, “Permitted Acquisition”, “Permitted Asset Disposition”, “Permitted
Earnout Payments”, “Reporting Due Date”, “Refinancing Conditions”, “Reporting
Due Date”, “Restricted Investment”, “Seasonal Availability Block”, “Subordinated
Debt”, “Subordination Agreement”, “TBC Note”, “UK Accounts Formula Amount”, “UK
Availability Reserve”, “UK Inventory Formula Amount”, “US Accounts Formula
Amount”, “US Availability Reserve”, “US Borrowing Base”, “US Dominion Trigger
Period”, and “US Inventory Formula Amount”, as set forth in Section 1.1 of the
Loan Agreement in their entirety and replacing them with the corresponding
Definitions set forth in Section 1.1 of the conformed Loan Agreement attached as
Exhibit A hereto.

2.04. The Loan Agreement is hereby amended by adding Sections 8.11; 10.2.20;
12.6; 15.1.4 and 15.19 as set forth in the conformed Loan Agreement attached as
Exhibit A hereto.

2.05. The Loan Agreement is hereby amended by deleting Sections 5.3, 7.1, 9.1.4,
9.1.8; 9.1.11; 9.3; 10.1.2; 10.1.3; 10.2.1; 10.2.2.; 10.2.4; 10.2.7; 10.2.8;
10.2.14; 10.2.19; 10.3; 12.1; 12.3; 12.5.2; 15.1.1; and 15.12 in their entirety
and replacing them with the corresponding Sections set forth in the conformed
Loan Agreement attached as Exhibit A hereto.

2.06. The Loan Agreement is hereby amended by deleting the Schedules 8.5, 8.6.1,
8.9.1, 9.1.4, 9.1.11, 9.1.15, 9.1.16, 10.2.1, 10.2.2 and 10.2.17 thereto in
their entirety and replacing them with the corresponding Schedules of the
conformed Loan Agreement attached as Exhibit B hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof, as follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in Section 9 of the Loan Agreement and
in each other Loan Document are true and correct in all material respects on and
as of the date hereof and on and as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date.

 

2



--------------------------------------------------------------------------------

3.02. No Defaults. After giving effect to this Amendment, each of the Obligors
is in compliance with all terms and conditions of the Loan Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

3.05. Term Loan Documents. The execution and delivery of the Term Loan Documents
by the Obligors and the performance by the Obligors of the Term Loan Agreement,
have been duly authorized by all necessary action, and copies of the Term Loan
Documents have been duly executed and delivered by such Obligor.

ARTICLE IV

RELEASE AND CONSENT

4.01. Release. The Obligors have informed the Agent and the Lenders that PSC no
longer has any assets and will be dissolved and requests release of PSC as an
Obligor under the Loan Documents. Subject to the covenants, terms and conditions
set forth herein and in reliance upon the representations and warranties set
forth herein, the Agent and the Lenders hereby (a) agree that, effective as of
the date hereof, (i) PSC shall be released from all of its obligations under the
Loan Agreement and the other Loan Documents to which it is a party and (ii) all
security interests in the assets of PSC and the equity interests of PSC, in each
case granted to the Agent, for the benefit of the Lenders, pursuant to the Loan
Documents shall be terminated, and (b) consent to the dissolution of PSC.
Borrowers shall deliver to Agent evidence of the dissolution of PSC within 10
Business Days of the date hereof.

4.02. Consent. Voyetra has informed Agent and Lenders that it intends to amend
its Amended and Restated Certificate of Incorporation dated as of August 20,
2012 solely in order to delete the final paragraph of Section 9 thereto
(“Charter Amendment”). As the consummation of the Charter Amendment is
restricted under Section 10.2.11 of the Loan Agreement, the Obligors have
requested that Agent and Lenders consent to the Charter Amendment. Subject to
the covenants, terms and conditions set forth herein and in reliance upon the
representations and warranties set forth herein, the Agent and the Lenders
hereby consent to the consummation of the Charter Amendment.

The agreements and consent set forth in this Section 4 are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Loan Documents are intended to be affected hereby.

ARTICLE V

CONDITIONS PRECEDENT AND FURTHER ACTIONS

5.01. Conditions Precedent. This Amendment shall not be binding upon the Agent,
the Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to the Agent (the first date
upon which each such condition has been satisfied being herein called the “Fifth
Amendment Effective Date”):

(a) The Obligors shall have delivered, or caused to be delivered, to the Agent a
duly executed counterparts of this Amendment;

 

3



--------------------------------------------------------------------------------

(b) The Obligors shall have delivered to Agent a certificate of a duly
authorized officer of each Obligor, certifying (i) that attached copies of Term
Loan Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Term Loan Documents is true and complete, and that
such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to the Term Loan Documents; and (iii) to the title, name and signature
of each Person authorized to sign the Term Loan Documents;

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Agent in its discretion; and

(d) Agent shall have received the fully executed Intercreditor Agreement (as
defined in Section 1.1 of the conformed Loan Agreement attached as Exhibit A
hereto).

5.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

ARTICLE VI

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

ARTICLE VII

MISCELLANEOUS

7.01. Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

7.02. Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.

 

4



--------------------------------------------------------------------------------

7.03. Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (i) are within the
powers and purposes of such Obligor; (ii) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (iii) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to the Agent or the Lenders under the Loan Documents
(including, without limitation, its obligations under any promissory note
evidencing any of the Loans) in accordance with the terms thereof, as amended
and modified hereby.

7.04. Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to the Agent, for the benefit of the Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.

7.05. Parties, Successors and Assigns. This Amendment represents the agreement
of the Obligors, the Agent and each of the Lenders signatory hereto with respect
to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (ii) any assignment by a Lender must be made in
compliance with Section 14.3 of the Loan Agreement.

7.06. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties hereto.
Delivery of a signature page of this Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement. This Amendment
may be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals.

7.07. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

7.08. Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including but not limited to Sections 15.14, 15.15,
and 15.16.

7.09. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

7.10. Release.

 

  (a) EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

 

  (b) EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

  (c) EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.

7.11. Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS:

TURTLE BEACH CORPORATION,

a Nevada corporation, formerly known as Parametric Sound Corporation

By:

/s/ Juergen Stark

Name: Juergen Stark Title: Chief Executive Officer and President

VOYETRA TURTLE BEACH, INC.,

a Delaware corporation

By:

/s/ Juergen Stark

Name: Juergen Stark Title: Chief Executive Officer and President

TURTLE BEACH EUROPE LIMITED,

a company limited by shares and incorporated in England and Wales with company
number 03819186

By:

/s/ Juergen Stark

Name: Juergen Stark Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and Lender By:

/s/ Matthew Van Steenhuyse

Name: Matthew Van Steenhuyse Title: Senior Vice President



--------------------------------------------------------------------------------

GUARANTOR CONSENT

The undersigned hereby consent to the foregoing Amendment and hereby (a) confirm
and agree that notwithstanding the effectiveness of the foregoing Amendment,
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of the foregoing Amendment, each reference
in any Loan Document to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
by the foregoing Amendment, (b) confirm and agree that the pledge and security
interest in the Collateral granted by it pursuant to any Security Documents to
which it is a party shall continue in full force and effect, (c) acknowledge and
agree that such pledge and security interest in the Collateral granted by it
pursuant to such Security Documents shall continue to secure the Obligations
purported to be secured thereby, as amended or otherwise affected hereby, and
(d) agrees to be bound by the release set forth in Section 7.11 of the
Amendment.

 

PSC LICENSING CORP., a California corporation By:

/s/ Juergen Stark

Name: Juergen Stark Title: Chief Executive Officer and President

VTB HOLDINGS, INC.,

a Delaware corporation

By:

/s/ Juergen Stark

Name: Juergen Stark Title: Chief Executive Officer and President